445 F.2d 1407
Israel Cantu CANTU, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2248.
United States Court of Appeals, Fifth Circuit.
July 14, 1971.

Appeal from the United States District Court for the Southern District of Texas; Ben C. Connally, Judge.
Israel Cantu Cantu, pro se.
Anthony J. P. Farris, U. S. Atty., Houston, Tex., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The application for leave to appeal in forma pauperis is granted. The final order of the district court is reversed and the case is remanded with directions to vacate the judgment of conviction and sentence of the appellant for violation of 26 U.S.C. § 4744(a). Harrington v. United States, 5th Cir. 1971, 449 F.2d 1190. The mandate of this Court will issue forthwith.


2
Reversed and remanded, with directions.